DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the request for continued examination (RCE), amendments and remarks received 30 November 2020. Claims 1 - 3 and 5 - 34 are currently pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 30 November 2020 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “an input device for receiving” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 3 and 5 - 34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 30 November 2020 have been fully considered but they are not persuasive. 
On pages 11 - 12 of the remarks the Applicant’s Representative argues that the claimed “input device” of claim 17 should not be interpreted under 35 U.S.C. § 112(f) because “the term ‘input device’ is structural in nature and would readily be understood as a structural term by a person of ordinary skill in the field of art.” The Applicant’s Representative argues that the “term ‘input device’ is neither a generic placeholder for ‘means’ nor intended to invoke means-plus-function interpretation.” The Examiner respectfully disagrees. . The Examiner Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 7 and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sachdev et al. U.S. Publication No. 2019/0297276 A1.

-	With regards to claim 1, Sachdev et al. disclose a computer-implemented system for processing real-time video, (Sachdev et al., Abstract, Figs. 1 - 2 & 8 - 9, Pg. 1 ¶ 0009 - 0011, Pg. 2 ¶ 0023 - 0025, Pg. 3 ¶ 0039 and 0043 - 0046, Pg. 4 ¶ 0051 - 0055, Pg. 6 ¶ 0094) the system comprising: an input port (Sachdev et al., Abstract, Figs. 1 - 2, Pg. 2 ¶ 0023, Pg. 3 ¶ 0043 - 0044 and 0046, Pg. 4 ¶ 0049 - 0052 and 0064, Pg. 6 ¶ 0100) for receiving real-time video obtained from a medical image device, the real-time video comprising a plurality of frames; (Sachdev et al., Abstract, Figs. 1 - 3, 6 & 8 - 9, Pg. 2 ¶ 0023 - 0025, Pg. 3 ¶ 0039, 0041, 0043 - 0044 and 0046, Pg. 4 ¶ 0051 and 0065, Pg. 6 ¶ 0091) a first bus (Sachdev et al., Figs. 1 - 2, Pg. 1 ¶ 0019, Pg. 2 ¶ 0023, Pg. 3 ¶ 0043 - 0044, Pg. 3 ¶ 0046 - Pg. 4 ¶ 0052, Pg. 4 ¶ 0060, 0062 and 0064, Pg. 6 ¶ 0100) for transferring the received real-time video; (Sachdev et al., Abstract, Figs. 1 - 2, Pg. 1 ¶ 0019, Pg. 2 ¶ 0023 - 0025, Pg. 3 ¶ 0039 and 0043 - 0044, Pg. 3 ¶ 0046 - Pg. 4 ¶ 0052, Pg. 4 ¶ 0062 and 0064, Pg. 6 ¶ 0091 - 0094) at least one processor (Sachdev et al., Figs. 1 & 8 - 9, Pg. 3 ¶ 0047, Pg. 6 ¶ 0099 - 0100) configured to perform operations consisting of the following for object detection and border overlay: receive the real-time video from the first bus, (Sachdev et al., Figs. 1 - 2, Pg. 2 ¶ 0023 - 0025, Pg. 3 ¶ 0039, Pg. 3 ¶ 0044 - Pg. 4 ¶ 0055, Pg. 4 

-	With regards to claim 3, Sachdev et al. disclose the system of claim 1, wherein the at least one detected object is an abnormality. (Sachdev et al., Abstract, Figs. 2 - 3, Pg. 1 ¶ 0004 and 0011, Pg. 2 ¶ 0023 - 0024, Pg. 2 ¶ 0037 - Pg. 3 ¶ 0039, Pg. 4 ¶ 0053 - 0055, Pg. 4 ¶ 0065 - Pg. 5 ¶ 0069) 

-	With regards to claim 7, Sachdev et al. disclose the system of claim 3, wherein the abnormality comprises a formation on or of human tissue. (Sachdev 

-	With regards to claim 25, Sachdev et al. disclose the system of claim 1, wherein the plurality of frames comprise images from the medical image device used during at least one of a gastroscopy, a colonoscopy, or an enteroscopy. (Sachdev et al., Pg. 1 ¶ 0002 - 0004, 0007 - 0009 and 0020 - 0021, Pg. 4 ¶ 0055, Pg. 5 ¶ 0066 - 0068 and 0081, Pg. 6 ¶ 0097) 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 5, 8 - 11 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Sachdev et al. U.S. Publication No. 2019/0297276 A1 as applied to claims 1, 3 and 7 above, and further in view of Zur U.S. Publication No. 2018/0253839 A1.

-	With regards to claim 2, Sachdev et al. disclose the system of claim 1, wherein the third bus is activated upon receipt the at least one processor. (Sachdev et al., Figs. 1 - 2, Pg. 1 ¶ 0019, Pg. 2 ¶ 0023 - 0024, Pg. 3 ¶ 0039, Pg. 3 ¶ 0046 - Pg. 4 ¶ 0052, Pg. 4 ¶ 0062 and 0064, Pg. 6 ¶ 0092 and 0100) Sachdev et al. fail to disclose explicitly receiving an error signal and wherein the third bus is activated upon receipt of the error signal. Pertaining to analogous art, Zur discloses wherein the at least one processor is further configured to receive an error signal, (Zur, Fig. 2, Pg. 2 ¶ 0013, Pg. 4 ¶ 0067, Pg. 5 ¶ 0093, Pg. 13 ¶ directly transmitting the received real-time video (the third bus) is activated upon receipt of the error signal from the at least one processor. (Zur, Fig. 2, Pg. 1 ¶ 0008, Pg. 13 ¶ 0160 - 0165, Pg. 13 ¶ 0168 - Pg. 14 ¶ 0173 [“An example of the device functionality is whether to process the video or just to convey it to the screen, whether to present the process results or not, what level of confidence shall be the minimum for presentation, controlling the sensitivity and specificity of detection of the detection…”]) Sachdev et al. and Zur are combinable because they are both directed towards detecting abnormalities in endoscopic images during a colonoscopy in real-time. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sachdev et al. with the teachings of Zur. This modification would have been prompted in order to enhance the base device of Sachdev et al. with the well-known technique Zur applied to a comparable device. Directly transmitting the received real-time video to the output port upon receipt of an error signal, as taught by Zur, would enhance the base device of Sachdev et al. by allowing for it to be utilized with a single display that selectively displays either the unaltered real-time video or an augmented version of the real-time video based upon results of polyp detection and localization processing that produces a signal, error signal, thereby reducing overall size of the base device and simplifying its use for end-users since they would only need to pay attention to a single display instead of two separate displays. Furthermore, this modification would have been prompted by the teachings and suggestions of Sachdev et al. 

-	With regards to claim 5, Sachdev et al. disclose the system of claim 3. Sachdev et al. fail to disclose expressly wherein the abnormality comprises a change in human tissue from one type of cell to another type of cell. Pertaining to analogous art, Zur discloses wherein the abnormality comprises a change in human tissue from one type of cell to another type of cell. (Zur, Abstract, Pg. 1 ¶ 0002 - 0004 and 0006 - 0007, Pg. 2 ¶ 0013, Pg. 4 ¶ 0066 - 0067, Pg. 5 ¶ 0090 and 0093, Pg. 8 ¶ 00118, Pg. 12 ¶ 0151 and 0155 - 0156, Pg. 13 ¶ 0159 and 0164 - 0165 [“the endoscopic procedure comes to test whether there are suspicious local regions in the tested organ, such as polyps, tumor, or evidence of cancerous cells”, “detecting in real-time suspicious regions in endoscopic video images produced by the endoscopy device”, “the suspicious regions are polyps or cancerous regions” and “the invention examines endoscopic images captured in the colon, and identify the location of different types of suspicious tissues, in this case polyp. Polyps can be: large/medium polyps, small polyps, 

-	With regards to claim 8, Sachdev et al. disclose the system of claim 7. Sachdev et al. fail to disclose expressly wherein the abnormality comprises a lesion. Pertaining to analogous art, Zur discloses wherein the abnormality comprises a lesion. (Zur, Abstract, Pg. 1 ¶ 0001 - 0006, Pg. 2 ¶ 0013 and 0026 - 0029, Pg. 4 ¶ 0066 - 0067, Pg. 5 ¶ 0089 - 0090 and 0093 - 0094, Pg. 11 ¶ 0144, Pg. 12 ¶ 0151 - 0153 and 0155 - 0156, Pg. 13 ¶ 0159 and 0164 - 0166 [“identify suspicious tissues such as polyps or cancer”, “A colonoscopy procedure is an endoscopic test of the large bowel (large intestine) and the distal part of the small bowel with an optical camera (usually with a CCD or CMOS camera) on an optic fiber or a flexible tube passed through the anus. It provides a visual diagnosis (e.g. ulceration, polyps) and provides the opportunity for biopsy or removal of 

-	With regards to claim 9, Sachdev et al. in view of Zur disclose the system of claim 8. Sachdev et al. fail to disclose explicitly wherein the lesion comprises a polypoid lesion. Pertaining to analogous art, Zur discloses wherein the lesion comprises a polypoid lesion. (Zur, Abstract, Pg. 1 ¶ 0002 - 0003 and 0006 - 0007, Pg. 2 ¶ 0013, 0026 - 0029 and 0031, Pg. 4 ¶ 0066 - 0067, Pg. 5 ¶ 0089 - 0090 and 0093 - 0094, Pg. 11 ¶ 0144, Pg. 12 ¶ 0151 - 0156, Pg. 13 ¶ 0158 - 0159 and 0164 - 0166) 

-	With regards to claim 10, Sachdev et al. in view of Zur disclose the system of claim 8. Sachdev et al. fail to disclose explicitly wherein the lesion comprises a non-polypoid lesion. Pertaining to analogous art, Zur discloses wherein the lesion comprises a non-polypoid lesion. (Zur, Abstract, Pg. 1 ¶ 0002 - 0003 and 0006 - 0007, Pg. 2 ¶ 0013, 0026 - 0029 and 0031, Pg. 4 ¶ 0066 - 0067, Pg. 5 ¶ 0089 - 0090 and 0093 - 0094, Pg. 11 ¶ 0144, Pg. 12 ¶ 0151 - 0156, Pg. 13 ¶ 0158 - 0159 and 0164 - 0166 [“A polyp is usually defined as a growth of excess of tissue that can develop into cancer. If a polyp is found, it can be removed by one of 

-	With regards to claim 11, Sachdev et al. disclose the system of claim 1, wherein the overlaid border comprises a graphical pattern around a region of the plurality of frames including the at least one detected object. (Sachdev et al., Fig. 3, Pg. 2 ¶ 0023 - 0024, Pg. 4 ¶ 0065 - Pg. 5 ¶ 0067) Sachdev et al. fail to disclose expressly the graphical pattern being displayed in a first color. Pertaining to analogous art, Zur discloses wherein the overlaid border comprises a graphical pattern around a region of the plurality of frames including the at least one detected object, (Zur, Abstract, Pg. 2 ¶ 0026 - 0029, Pg. 12 ¶ 0153 and 0156, Pg. 13 ¶ 0164 - 0165 [“Frames identified as showing tissues can be marked on an output video display. Optionally, the size, type and boundaries of the suspected tissue can also be identified and marked” and “marking the suspicious area using an overlay marking on a dedicated display area”, 

-	With regards to claim 27, Sachdev et al. disclose the system of claim 1, wherein the trained neural network is trained using a plurality of frames of video containing a feature-of-interest. (Sachdev et al., Abstract, Fig. 2, Pg. 3 ¶ 0045, Pg. 4 ¶ 0055, Pg. 6 ¶ 0095) Sachdev et al. fail to disclose expressly wherein the trained neural network is trained using a plurality of frames of video containing indicators of a location of a feature-of-interest. Pertaining to analogous art, Zur discloses wherein the trained neural network is trained using a plurality of frames of video containing indicators of a location of a feature-of-interest. (Zur, Pg. 3 ¶ 0041 - 0042 and 0045, Pg. 11 ¶ 0144, Pg. 12 ¶ 0155, Pg. 13 ¶ 0159) Sachdev et al. and Zur are combinable because they are both directed towards detecting and localizing abnormalities in endoscopic images during a colonoscopy in real-time. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sachdev et al. with the teachings of Zur. This modification would have been prompted in order to enhance the base device of Sachdev et al. with the well-known technique Zur applied to a comparable device. Training the neural network using a plurality of . 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sachdev et al. U.S. Publication No. 2019/0297276 A1 as applied to claim 3 above, and further in view of Gu et al. U.S. Publication No. 2008/0058593 A1.

-	With regards to claim 6, Sachdev et al. disclose the system of claim 3. Sachdev et al. fail to disclose explicitly wherein the abnormality comprises an absence of human tissue from a location where the human tissue is expected. . 

Claims 17 - 20, 22 - 24, 26 and 28 - 30 are rejected under 35 U.S.C. 103 as being unpatentable over Sachdev et al. U.S. Publication No. 2019/0297276 A1 in view of Zur U.S. Publication No. 2018/0253839 A1 in view of Tojo et al. U.S. Publication No. 2019/0231444 A1.

-	With regards to claim 17, Sachdev et al. disclose a computer-implemented system for processing real-time video, (Sachdev et al., Abstract, Figs. 1 - 2 & 8 - 9, Pg. 1 ¶ 0009 - 0011, Pg. 2 ¶ 0023 - 0025, Pg. 3 ¶ 0039 and 0043 - 0046, Pg. 4 ¶ 0051 - 0055, Pg. 6 ¶ 0094) the system comprising: an input port (Sachdev et al., Abstract, Figs. 1 - 2, Pg. 2 ¶ 0023, Pg. 3 ¶ 0043 - 0044 and 0046, Pg. 4 ¶ 0049 - 0052 and 0064, Pg. 6 ¶ 0100) for receiving real-time video obtained from a medical image device, the real-time video comprising a plurality of frames; in response to the sensitivity setting. Pertaining to analogous art, Zur discloses a computer-implemented system for processing real-time video, (Zur, Abstract, Pg. 2 ¶ 0013, Pg. 4 ¶ 0067, Pg. 5 ¶ 0093, Pg. 13 ¶ 0160, 0165 and 0168 - 0170) the system comprising: an input port (Zur, Abstract, Figs. 2 & 8, Pg. 1 ¶ 0008, Pg. 2 ¶ 0013 and 0022, Pg. 4 ¶ 0067 and 0077, Pg. 5 ¶ 0091 - 0094, Pg. 7 ¶ 0113, Pg. 11 ¶ 0144 and 0147, Pg. 13 ¶ 0160 and 0165) for receiving real-time video obtained sic] by the supervised machine learning methods, to learn the correlation between the detectors and classifiers working point (according to the selected threshold mentioned above) and the ground truth data on polyp existence and location in the frame”, “The computerized device has a control 

-	With regards to claim 18, Sachdev et al. in view of Zur in view of Tojo et al. disclose the system of claim 17, wherein the at least one detected object is an abnormality. (Sachdev et al., Abstract, Figs. 2 - 3, Pg. 1 ¶ 0004 and 0011, Pg. 2 ¶ 0023 - 0024, Pg. 2 ¶ 0037 - Pg. 3 ¶ 0039, Pg. 4 ¶ 0053 - 0055, Pg. 4 ¶ 0065 - Pg. 5 ¶ 0069) 

-	With regards to claim 19, Sachdev et al. in view of Zur in view of Tojo et al. disclose the system of claim 18, wherein the abnormality comprises a formation on or of human tissue. (Sachdev et al., Abstract, Figs. 2 - 3, Pg. 1 ¶ 0004, Pg. 2 ¶ 0023 - 0024, Pg. 2 ¶ 0037 - Pg. 3 ¶ 0038, Pg. 4 ¶ 0053 - 0056, Pg. 4 ¶ 0065 - Pg. 5 ¶ 0068) 

-	With regards to claim 20, Sachdev et al. in view of Zur in view of Tojo et al. disclose the system of claim 18. Sachdev et al. fail to disclose expressly wherein the abnormality comprises a change in human tissue from one type of cell to another type of cell. Pertaining to analogous art, Zur discloses wherein the abnormality comprises a change in human tissue from one type of cell to another type of cell. (Zur, Abstract, Pg. 1 ¶ 0002 - 0004 and 0006 - 0007, Pg. 2 ¶ 0013, 

-	With regards to claim 22, Sachdev et al. in view of Zur in view of Tojo et al. disclose the system of claim 18. Sachdev et al. fail to disclose expressly wherein the abnormality comprises a lesion. Pertaining to analogous art, Zur 

-	With regards to claim 23, Sachdev et al. in view of Zur in view of Tojo et al. disclose the system of claim 22. Sachdev et al. fail to disclose explicitly wherein the lesion comprises a polypoid lesion. Pertaining to analogous art, Zur discloses wherein the lesion comprises a polypoid lesion. (Zur, Abstract, Pg. 1 ¶ 0002 - 0003 and 0006 - 0007, Pg. 2 ¶ 0013, 0026 - 0029 and 0031, Pg. 4 ¶ 0066 - 0067, Pg. 5 ¶ 0089 - 0090 and 0093 - 0094, Pg. 11 ¶ 0144, Pg. 12 ¶ 0151 - 0156, Pg. 13 ¶ 0158 - 0159 and 0164 - 0166) 



-	With regards to claim 26, Sachdev et al. in view of Zur in view of Tojo et al. disclose the system of claim 17, wherein the plurality of frames comprise images from the medical image device used during at least one of a gastroscopy, a colonoscopy, or an enteroscopy. (Sachdev et al., Pg. 1 ¶ 0002 - 0004, 0007 - 

-	With regards to claim 28, Sachdev et al. in view of Zur in view of Tojo et al. disclose the system of claim 17, wherein the trained neural network is trained using a plurality of frames of video containing a feature-of-interest. (Sachdev et al., Abstract, Fig. 2, Pg. 3 ¶ 0045, Pg. 4 ¶ 0055, Pg. 6 ¶ 0095) Sachdev et al. fail to disclose expressly wherein the trained neural network is trained using a plurality of frames of video containing indicators of a location of a feature-of-interest. Pertaining to analogous art, Zur discloses wherein the trained neural network is trained using a plurality of frames of video containing indicators of a location of a feature-of-interest. (Zur, Pg. 3 ¶ 0041 - 0042 and 0045, Pg. 11 ¶ 0144, Pg. 12 ¶ 0155, Pg. 13 ¶ 0159) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Sachdev et al. in view of Zur in view of Tojo et al. with additional teachings of Zur. This modification would have been prompted in order to enhance the combined base device of Sachdev et al. in view of Zur in view of Tojo et al. with the well-known technique Zur applied to a comparable device. Training the neural network using a plurality of frames of video containing indicators of a location of a feature-of-interest, as taught by Zur, would enhance the combined base device by helping ensure that the trained neural network is properly and adequately trained so as to enable accurate and reliable localization of features-of-interest in real-time video frames received during medical examinations. Furthermore, this modification would have been prompted by the 

-	With regards to claim 29, Sachdev et al. in view of Zur in view of Tojo et al. disclose the system of claim 17, wherein the at least one parameter comprises one or more weights of one or more nodes of the trained neural network. (Sachdev et al., Fig. 2, Pg. 4 ¶ 0055, Pg. 6 ¶ 0095) In addition, analogous art Zur discloses one or more weights of one or more nodes of the trained neural network. (Zur, Fig. 8, Pg. 2 ¶ 0022, Pg. 3 ¶ 0041 - 0042 and 0045, Pg. 3 ¶ 0061 - Pg. 4 ¶ 0065, Pg. 4 ¶ 0077, Pg. 6 ¶ 0106, Pg. 11 ¶ 0144 and 0146 - 0148, Pg. 11 ¶ 0150 - Pg. 12 ¶ 0151, Pg. 12 ¶ 0155, Pg. 13 ¶ 0159) 

-	With regards to claim 30, Sachdev et al. in view of Zur in view of Tojo et al. disclose the system of claim 17. Sachdev et al. fail to disclose explicitly . 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sachdev et al. U.S. Publication No. 2019/0297276 A1 in view of Zur U.S. Publication No. 2018/0253839 A1 in view of Tojo et al. U.S. Publication No. 2019/0231444 A1 as applied to claim 18 above, and further in view of Gu et al. U.S. Publication No. 2008/0058593 A1.

-	With regards to claim 21, Sachdev et al. in view of Zur in view of Tojo et al. disclose the system of claim 18. Sachdev et al. fail to disclose explicitly wherein the abnormality comprises an absence of human tissue from a location where the human tissue is expected. Pertaining to analogous art, Gu et al. disclose wherein the abnormality comprises an absence of human tissue from a . 

Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Sachdev et al. U.S. Publication No. 2019/0297276 A1 as applied to claim 1 above, and further in view of Zisimopoulos et al. U.S. Publication No. 2018/0357514 A1.

-	With regards to claim 31, Sachdev et al. disclose the system of claim 1. Sachdev et al. fail to disclose explicitly wherein the trained neural network comprises a generator network and a discriminator network, wherein the generator network is trained to generate a plurality of artificial representations of a feature-of-interest, and the discriminator network is trained to differentiate 

-	With regards to claim 32, Sachdev et al. in view of Zisimopoulos et al. disclose the system of claim 31. Sachdev et al. fail to disclose explicitly wherein the discriminator network comprises an adversarial branch and a perception  

Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Sachdev et al. U.S. Publication No. 2019/0297276 A1 in view of Zur U.S. Publication No. 2018/0253839 A1 in view of Tojo et al. U.S. Publication No. 2019/0231444 A1 as applied to claim 17 above, and further in view of Zisimopoulos et al. U.S. Publication No. 2018/0357514 A1.

-	With regards to claim 33, Sachdev et al. in view of Zur in view of Tojo et al. disclose the system of claim 17. Sachdev et al. fail to disclose explicitly 

-	With regards to claim 34, Sachdev et al. in view of Zur in view of Tojo et al. further in view of Zisimopoulos et al. disclose the system of claim 33. Sachdev et al. fail to disclose explicitly wherein the discriminator network comprises an adversarial branch and a perception branch, wherein the adversarial branch is trained to produce difference indicators between the plurality of artificial representations of the feature-of-interest and true representations of the feature-of-interest, and the perception branch is trained to produce a second plurality of detections of the feature-of-interest. Pertaining to analogous art, Zisimopoulos et al. disclose wherein the discriminator network comprises an adversarial branch and a perception branch, (Zisimopoulos et al., Pg. 2 ¶ 0028, Pg. 3 ¶ 0037 - 0042, Pg. 5 ¶ 0056 - Pg. 6 ¶ 0063, Pg. 6 ¶ 0066 - 0071) wherein the adversarial branch is trained to produce difference indicators between the plurality of artificial representations of the feature-of-interest and true representations of the feature- 

Allowable Subject Matter
Claims 12 - 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The Examiner directs the Applicant’s attention to section 26 of the Office Action mailed 29 July 2020 for a statement of reasons for the indication of allowable subject matter. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. U.S. Publication No. 2015/0117729 A1; which is directed towards a polyp detection and localization method and apparatus.
Mosher et al. U.S. Publication No. 2017/0132468 A1; which is directed towards a system and method that utilizes a neural network to classify at least one object of interest in a video.
Park et al. U.S. Publication No. 2011/0301447 A1; which is directed towards a system for detecting and highlighting tissue anomalies in colonoscopy video images with the use of a neural network.
Szegedy et al. U.S. Publication No. 2017/0316286 A1; which is directed towards methods and systems that utilizing a deep neural network to perform object detection and localization in images.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached on 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/ERIC RUSH/Primary Examiner, Art Unit 2667